FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MUSTAFE MUSE JIBRIL,                        
                             Petitioner,            No. 03-72118
                    v.
                                                    Agency No.
                                                    A75-596-958
ALBERTO R. GONZALES,* Attorney
General,                                              OPINION
                     Respondent.
                                            
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
               May 5, 2005—Pasadena, California

                    Filed September 19, 2005

Before: Diarmuid F. O’Scannlain and Johnnie B. Rawlinson,
  Circuit Judges, and Robert H. Whaley,* District Judge.

                  Opinion by Judge O’Scannlain




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
  *The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.

                                 13437
                      JIBRIL v. GONZALES                 13441


                         COUNSEL

Salvador Colon, Fong & Associates, Houston, Texas, argued
the cause for the petitioner. Ali. M. Onan was on the briefs.

Teal Luthy Miller argued the cause for the respondent. Peter
D. Keisler, Assistant Attorney General, Robert M. Loeb and
Deborah Ruth Kant, U.S. Department of Justice, Washington,
D.C., and Terri J. Scadron, Assistant Director, Office of
Immigration Litigation, were on the briefs.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether, under our case law, an immigra-
tion judge’s adverse credibility finding is supported by the
alleged implausibilities and inconsistencies in an asylum
applicant’s testimony and by his purportedly evasive and
unresponsive demeanor while testifying.

                               I

   Mustafe Muse Jibril is a member of the Yibir, a disfavored
minority clan without land or power in Somalia, who has
applied for asylum in the United States. According to his
application, his clan is “the lowest clan,” “scattered all over
the country but . . . in the minority everywhere,” they “hold
no territory” and “have no militias to protect [them].” The
13442                  JIBRIL v. GONZALES
Yibir are “considered outcasts even though [they] share the
same language, culture and traditions and look the same as
every one else in Somalia” and “cannot marry outside [the]
clan because [they] are beneath the other clans.” These facts
are supported by the Department of State’s Country Report.

   Before the civil war that toppled the government of Presi-
dent Siad Barre, Jibril’s father was a lieutenant-colonel in the
army. President Barre promoted members of minority clans
because they had no natural loyalties to the more powerful
tribes and could be trusted to serve the regime loyally in
exchange for government protection. After the Barre govern-
ment collapsed, Jibril and his family feared retribution from
majority clan militia because of his father’s position under the
former regime. The Country Report describes the risk of
revenge attacks against “senior security or military officials of
[Barre’s] regime.”

   In March of 1991, after the fall of the government and in
the face of imminent attacks from the United Somali Con-
gress (“USC”) militia, ten members of Jibril’s family packed
their belongings into a pick-up truck and fled to Kenya.
Because of the limited room in the truck, Jibril and his brother
stayed behind to collect more belongings with the intention of
following two days later.

   The next night, however, Jibril and his brother heard gun-
fire in the street and saw a vehicle flying the USC flag pull
up outside their house. They hid behind the front door, but the
USC opened fire on the house, killing Jibril’s brother and
wounding Jibril in the stomach area. He fell inside the
entrance, bleeding from his stomach, with his brother’s body
over his legs. When the militia soldiers entered the house, he
closed his eyes and feigned death while he was kicked several
times in the side. Satisfied that he was dead, the militia looted
the house, taking bags of clothes, jewelry and money that the
family had not taken with them. Jibril observed that the mili-
tia wore civilian clothes—one wearing a traditional Somali
                       JIBRIL v. GONZALES                 13443
skirt—and carried Kalashnikov rifles. One solider carried a
rocket launcher. He also overheard their accents and some of
their conversation.

   After about half an hour to an hour, the militia left, giving
him two final, hard blows to the head, during which he again
refrained from responding. The next morning, about seven
hours after he was shot, Jibril was found by neighbors who
took him to a local school, which had been converted to a
hospital by western volunteer doctors. Jibril was given a
blood transfusion and operated on under anesthetic. The doc-
tor told Jibril that the bullet had not damaged any organs and,
after two weeks in hospital, he was released.

   While he was recuperating, Jibril directed a neighbor to go
back to his house to recover some money that he had hidden
behind a cupboard before the militia attacked, which he used
to pay for his transportation to Kenya. After he arrived in
Mombasa, he found his family in the Otanga (or Utange) refu-
gee camp. Jibril’s family lived in the refugee camp until 1995,
when it was closed for health and security reasons. The family
then moved to Nairobi, where they joined the undocumented
Somali ex-pat community and Jibril worked in a kitchen. In
Nairobi, Jibril was arrested several times because he did not
possess identity papers, but each time he was able to bribe the
officials to obtain his release.

   Over a period of several years, he accumulated $2,800 from
relatives, including a relative in Saudi Arabia, who would
wire the money to him in Nairobi, where another relative,
who had Kenyan citizenship, would vouch for his identity.
Jibril used this money to pay a smuggler, who arranged for his
transportation under cover of forged documents via Paris and
Mexico to the United States. Jibril entered the United States
illegally in July, 1998, and filed his application for asylum on
July 22, 1998.

  At his hearing, Jibril conceded removability but sought asy-
lum and withholding of removal. His asylum claim was based
13444                   JIBRIL v. GONZALES
on his membership in a persecuted minority clan and on his
father’s status as a military officer in the late, disfavored
Barre regime. The IJ did not find his testimony to be credible
and denied both his claims.

  On April 21, 2003, the Board of Immigration Appeals (the
“BIA”) summarily affirmed the IJ’s decision. Jibril timely
petitioned to this court.

                                II

   [1] Asylum is a form of discretionary relief that may be
granted by the Attorney General to an applicant who qualifies
as a “refugee,” defined as one who refuses to return to his
home country “because of persecution or a well-founded fear
of persecution on account of race, religion, nationality, mem-
bership in a particular social group, or political opinion . . .”
8 U.S.C. § 1101(a)(42)(A).

   [2] To establish a well-founded fear of persecution, Jibril
must show his fear to be both objectively reasonable and sub-
jectively genuine. See Fisher v. INS, 79 F.3d 955, 960 (9th
Cir. 1996) (en banc). The objective component of this test “re-
quires a showing by credible, direct, and specific evidence in
the record, of facts supporting a reasonable fear of persecution
on the relevant ground,” id., which may be made by the pro-
duction of specific documentary evidence or by the credible
and persuasive testimony of the applicant. Id.; 8 C.F.R.
§ 208.13(a) (“The testimony of the applicant, if credible, may
be sufficient to sustain the burden of proof without corrobora-
tion.”).

   In this case, the IJ did not find Jibril’s testimony to be cred-
ible and there was no verifiable, corroborating evidence to
support his story and bolster his credibility.

                                A

   [3] “[T]rivial errors by an asylum applicant do not consti-
tute a valid ground upon which to base a finding that an asy-
                        JIBRIL v. GONZALES                  13445
lum applicant is not credible.” Osorio v. INS, 99 F.3d 928,
931 (9th Cir. 1996) (quotation omitted). Similarly, “ ‘[m]inor
inconsistencies’ that ‘reveal nothing about an asylum appli-
cant’s fear for his safety are not an adequate basis for an
adverse credibility finding.’ ” Id. (quoting Vilorio-Lopez v.
INS, 852 F.2d 1137, 1142 (9th Cir. 1988)). Why a person who
provides inconsistent testimony on any one matter should still
be presumed credible as to all other matters is far from obvi-
ous, but such is the rule we are bound to apply.

   In this case, the IJ found an apparent inconsistency between
the fact that Jibril was “pretending to be dead while these six
men presumably go into his house and trample over his body
and that of his brother” and the fact that “he is able to see
many details with respect to these men.” Those details cited
by the IJ are: “the type of weapon that they have, even to the
point of telling what brand of rifle it is”; “that they have a
special rocket launcher weapon”; “he is able to see their cloth-
ing and the type of clothing they have”; and “he is able to
even hear what they are saying.”

                                1

   [4] First, the IJ ignored the fact that Jibril initially saw the
militia through the window, before he was shot, which could
account for some of the observations. Second, the observa-
tions that Jibril did make are not the sort that would require
long or detailed study; on the contrary, they are no more
detailed or extensive than the sort of first impressions one
would record at a glance. For example, it is unsurprising that
he recognized that the militia carried Kalashnikov rifles—a
sight that would be familiar to a Somali native given the ubiq-
uity of AK-47s in Africa. The IJ mistakenly thought that
“Kalashnikov” referred to a brand name rather than the most
common model of machine gun in the world, which is made
both under brand and piratically. Similarly, Jibril described
the militia as wearing “traditional Somali dress,” but when
pressed for further detail could not provide it, saying that “I
13446                  JIBRIL v. GONZALES
was not looking at them fully, I was hiding that I was alive
and that I was looking at them.” The IJ cites Jibril’s partial
knowledge of what the militia soldiers were wearing as evi-
dence of inconsistency, but it is the opposite: he could only
describe their pants and shirts, not what they wore on their
heads, which fits with the observations of a man lying on the
ground. Finally, that Jibril was able to hear what the soldiers
were saying is in no way inconsistent with the fact that he was
lying on the floor, pretending to be dead.

                               2

   The IJ also found that Jibril testified inconsistently about
whether or not his father told him where he was taking the
family when they fled. According to the IJ, “[i]nitially, he
said that the father only said he would take the family to
Kenya and no particular place. Then, upon further question-
ing, and realizing that he was being caught in an inconsis-
tency, did [sic] indicate that he was going to take the family
to Nairobi.”

   [5] However, the actual exchange began with Jibril’s coun-
sel asking him where the family was supposed to go and Jibril
responding first “out of the country” and then “[h]e did not
tell us that we were going to Mombasa the first. But later, we
find our family in Mombasa in Otanga [in the refugee camp].”
When the IJ then asked him “where did your father tell you
that he was going with the family when he left,” Jibril replied
“[h]e said that we will take the family to Kenya.” So far, no
inconsistency. Pressing him, the IJ asked if his father had told
him “any particular place in Kenya” and Jibril’s answer was
“No, he did not tell us any particular place. Our intention was
to go up to Nairobi before, but we went to Mombasa.” This
is, admittedly, an unclear answer, but it does not contradict
his earlier testimony and the confusion appears to be due to
translation problems rather than to Jibril’s unresponsiveness.
Read together, Jibril’s statements indicate that the family had
a prior intention of fleeing to Nairobi, but ended up in Mom-
                       JIBRIL v. GONZALES                  13447
basa (also in Kenya), where Jibril eventually found them in a
refugee camp. Although the transcript of Jibril’s testimony is
not a model of pellucidity, neither is it inconsistent.

  [6] Because Jibril’s testimony is not inconsistent or, at
most, is inconsistent with regard to trivial or minor facts that
do not go to the heart of his asylum claim, it cannot support
an IJ’s adverse credibility. See Mendoza Manimbao v. Ash-
croft, 329 F.3d 655, 660 (9th Cir. 2003).

                               B

   [7] Under our case law, testimony that is “implausible in
light of the background evidence,” Chebchoub v. INS, 257
F.3d 1038, 1043 (9th Cir. 2001) (emphasis added), can sup-
port an adverse credibility finding. For example, a finding
made by an IJ that a petitioner’s testimony is implausible
given the evidence in a Country Report or other objective evi-
dence in the record is accorded deference. However, when an
IJ finds a petitioner’s testimony implausible based solely on
“conjecture and speculation” that the testimony, though
uncontroverted by any evidence that the IJ can point to in the
record, is inherently unbelievable, then that “finding” should
not automatically be accorded deference. See Vera-Vellegas v.
I.N.S., 330 F.3d 1222,1231 (9th Cir. 2003) (“The IJ’s view
was based on mere speculation and conjecture, and . . . con-
jecture is not a substitute for substantial evidence.”) (quota-
tion marks omitted).

   [8] Although “speculation and conjecture” alone cannot
sustain an adverse credibility finding, an IJ must be allowed
to exercise common sense in rejecting a petitioner’s testimony
even if the IJ cannot point to specific, contrary evidence in the
record to refute it. Without such latitude, IJs would be bound
to credit even the most outlandish testimony as long as it was
internally consistent and not contradicted by independent evi-
dence in the record. Unfortunately, a survey of our precedent
reveals no consistent line that has been drawn between an IJ’s
13448                  JIBRIL v. GONZALES
legitimate application of common sense, on the one hand, and
an IJ’s reliance on “speculation or conjecture” in determining
that a fact alleged by a petitioner is implausible on the other.

                               1

   For example, in Malhi v. INS, 336 F.3d 989, 993 (9th Cir.
2003), the BIA found it implausible that the petitioner, who
was university-educated and spoke Punjabi, Hindi, Bengali,
and English, could not read or write Punjabi, even though he
claimed to have lived in the Punjab and operated a business
there for eight years. We upheld that adverse credibility deter-
mination as supported by “specific, cogent reasons.” Id. In so
doing, we did not point to any evidence in the record suggest-
ing that university-educated Punjabis can typically read and
write the Punjabi language; we simply relied upon the
common-sense proposition that someone with the petitioner’s
purported background would be literate.

   Similarly, in Singh-Kaur v. INS, 183 F.3d 1147, 1152 (9th
Cir. 1999), we upheld an IJ’s finding that it was implausible
“that the [Punjabi] police would suspect Petitioner of assisting
terrorists, when he had absolutely no political affiliations him-
self and his wife did not have a Sikh name.” There again, the
IJ’s conclusion relied upon common sense, not upon evidence
in the record regarding the manner in which the Punjabi
police operate.

  However, in Ge v. Ashcroft, 367 F.3d 1121 (9th Cir. 2004),
we rejected the IJ’s adverse credibility finding even though it
was based on several “incredible” and “implausible” aspects
of the petitioner’s testimony, none of which was any more
speculative than those findings upheld in Malhi and Singh-
Kaur. In Ge, the

    IJ did not believe [petitioner’s] testimony regarding
    the loss of his job at the government-owned shipping
    company after his wife’s second unauthorized preg-
                       JIBRIL v. GONZALES                  13449
    nancy, reasoning that “if the government was so con-
    cerned about the respondent’s violation of the one-
    child policy, they [sic] surely would have taken
    [employment] action against respondent at the time
    [of the first unauthorized pregnancy].”

Id. at 1125. Nor did the IJ believe petitioner’s testimony that
“[he] was permitted to open a restaurant after he was termi-
nated from his employment with a government-owned factory
for violating the one child policy,” id., or that “the
government-owned factory where his wife had been
employed provided her with a modest monthly stipend when
she was forced to step down from her position after a second
unauthorized pregnancy.” Id. For each of these findings, the
IJ provided a well-reasoned, common-sense explanation for
her skepticism. Nevertheless, we spurned her reasoning
because “the IJ’s findings rest on her speculation about what
she imagined the Chinese authorities would or would not do
under certain circumstances.” Id.

   In Singh v. INS, 292 F.3d 1017 (9th Cir. 2002), the peti-
tioner claimed he had been arrested because of his association
with his brother. The BIA deemed his testimony incredible, in
part because he had not testified that he was questioned about
his brother’s whereabouts after being arrested. The BIA rea-
soned that, if the police had really arrested him because of his
brother, they would have questioned him about it. We rejected
that conclusion because “the IJ’s assumptions about what the
motives of the police should have been . . . are the sort of con-
jecture and speculation that cannot be used to support an
adverse credibility determination.” Id. at 1024 (citations omit-
ted).

                               2

  If there is a logical way to reconcile the first two decisions
with the latter two, it is not obvious to us. In the absence of
a clear standard, our “rule” against upholding adverse credi-
13450                 JIBRIL v. GONZALES
bility determinations based on “speculation and conjecture” is
of dubious utility. This problem could be avoided if, instead
of picking at the minutiae underpinning an adverse credibility
finding, we applied the properly deferential standard of
review set out in the statute. See 8 U.S.C. § 1252(b)(4)(B)
(findings of fact are “conclusive unless any reasonable adju-
dicator would be compelled to conclude the contrary.”). How-
ever, under our current practice, we must evaluate the IJ’s
implausibility findings to determine whether or not they are
speculative or conjectural.

                              3

   [9] The IJ found it implausible that Jibril could have
remained unresponsive while being kicked in the head, that
Jibril could have survived a gunshot wound to the stomach
overnight, and that there was a medical facility in Mogadishu
during the civil war that could have performed the operation
that Jibril described undergoing. In each case, the IJ deter-
mined that Jibril’s account was implausible without pointing
to any evidence in the record that contradicted him. There was
no medical testimony at the hearing to support the IJ’s disbe-
lief of Jibril’s stoicism and stamina and no basis for the con-
clusion that western aid workers were not active in the city,
as Jibril claimed. The IJ’s conclusions, therefore, can only be
characterized as speculative or conjectural, and cannot be the
basis of an adverse credibility finding.

                              C

   Finally, the IJ noted that Jibril’s “demeanor in testifying
showed much evasiveness” and that “[h]e had a constant ten-
dency to be overly defensive in his answers and to not address
the question specifically but to provide explanatory answers
to simple yes or no questions.” The IJ explained that “[h]ad
it been something that one could see in some isolated
instances, the Court would not place so much importance on
                       JIBRIL v. GONZALES                 13451
it, but the Court is troubled by the general demeanor of the
respondent’s testimony.”

   [10] “We give ‘special deference’ to a credibility determi-
nation that is based on demeanor.” Singh-Kaur, 183 F.3d at
1151 (citing Paredes-Urrestarazu v. INS, 36 F.3d 801, 818-19
(9th Cir. 1994)). This is only proper, given that the IJ has an
opportunity to make a first-person evaluation of all of the sub-
tly conveyed factors that, together, can be evidence of a peti-
tioner’s credibility. Few, if any, of these ephemeral indicia of
credibility can be conveyed by a paper record of the proceed-
ings and it would be extraordinary for a reviewing court to
substitute its second-hand impression of the petitioner’s
demeanor, candor, or responsiveness for that of the IJ. See
Paredes-Urrestarazu, 36 F.3d at 818 (“Weight is given the
administrative law judge’s determinations of credibility for
the obvious reason that he or she sees the witness and hears
them [sic] testify, while the Board and the reviewing court
look only to cold records.”) (citation and quotation marks
omitted).

   [11] Remarkably, while a general finding based on “demea-
nor” is accorded deference, under our case law, an IJ’s deter-
mination that a petitioner’s testimony is “evasive” or
“unresponsive” may be insufficient to support an adverse
credibility finding. While these judgments will usually
encompass extensive non-verbal behavior or patterns of
speech, we have held that they are, nevertheless, subject to
review by comparison with the inert transcript. When “the IJ’s
credibility determination rest[s] on factors concerning the
nature of petitioner’s testimony,” or “aspects of [his] demea-
nor and method of answering questions” we have held that
this evidence is “ascertainable from the record.” Arulampalam
v. Ashcroft, 353 F.3d 679, 685-86 (9th Cir. 2003). Where the
record does not obviously show that the petitioner was eva-
sive or unresponsive, our precedent instructs us not to accord
deference to the IJ’s demeanor finding, no matter how likely
it was to have been supported by non-verbal, and therefore
13452                  JIBRIL v. GONZALES
non-textual, factors. The lesson for IJs is that, to the extent
their demeanor findings rely on non-verbal factors, that
behavior should be explicitly described in their opinion. See
Paredes-Urrestarazu, 36 F.3d at 818 (describing “the expres-
sion of his countenance, how he sits or stands, whether he is
inordinately nervous, his coloration during critical examina-
tion, the modulation or pace of his speech and other non-
verbal communication.”) (citation omitted). Because such evi-
dence is not normally apparent from the transcript, it is effec-
tively unreviewable and must be accepted as supporting an
adverse credibility finding.

   [12] In this case, although the transcript shows that the IJ
admonished Jibril several times for giving explanatory
answers when she requested merely a “yes” or “no” response,
Jibril’s answers do not appear to be unduly evasive and, when
they are more than a “yes” or a “no,” they usually provide
useful information. They cannot, therefore, be fairly charac-
terized as evasive or unresponsive on the basis of the tran-
script. Any other behavior that may have contributed to the
IJ’s adverse credibility finding was not described in her opin-
ion and cannot, therefore, be given deference.

                              III

   The Supreme Court has repeatedly instructed us on the
proper standard to apply when reviewing an immigration
judge’s adverse credibility determination. Time and again,
however, we have promulgated rules that tend to obscure that
clear standard and to flummox immigration judges, who must
contort what should be a simple factual finding to satisfy our
often irreconcilable precedents. The result of this sly insubor-
dination is that a panel that takes Congress at its word and
accepts that findings of fact are “conclusive unless any rea-
sonable adjudicator would be compelled to conclude the con-
trary,” 8 U.S.C. § 1252(b)(4)(B), or follows the Supreme
Court’s admonition that “[t]o reverse the BIA finding we
must find that the evidence not only supports that conclusion,
                            JIBRIL v. GONZALES                        13453
but compels it,” INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1
(1992), runs a serious risk of flouting one of our eclectic, and
sometimes contradictory, opinions.1

   [13] Because of this state of affairs, we have evaluated
Jibril’s asylum claim as best we can under an idiosyncratic
analytical framework that does not permit us to credit the IJ’s
   1
     Thankfully, relief is on its way in the form of the Real ID Act of 2005,
Pub. L. No. 109-13, 119 Stat. 231 (2005) (the “Act”). Section 101(a)(3)
(B)(iii) of the Act clarifies the grounds on which an IJ can base an adverse
credibility determination, explaining that:
    Considering the totality of the circumstances, and all relevant fac-
    tors, a trier of fact may base a credibility determination on the
    demeanor, candor, or responsiveness of the applicant or witness,
    the inherent plausibility of the applicant’s or witness’s account,
    the consistency between the applicant’s or witness’s written and
    oral statements (whenever made and whether or not under oath,
    and considering the circumstances under which the statements
    were made), the internal consistency of each such statement, the
    consistency of such statements with other evidence of record
    (including the reports of the Department of State on country con-
    ditions), and any inaccuracies or falsehoods in such statements,
    without regard to whether an inconsistency, inaccuracy, or false-
    hood goes to the heart of the applicant’s claim, or any other rele-
    vant factor. There is no presumption of credibility, however, if no
    adverse credibility determination is explicitly made, the applicant
    or witness shall have a rebuttable presumption of credibility on
    appeal.
8 U.S.C. § 1158(b)(1)(B)(iii).
   The implications of this provision to the facts of this petition are clear:
were it in effect today, we would be obliged to deny Jibril’s petition. His
demeanor and any inaccuracies in his statements, without regard to
whether they go to the heart of his claim, would all be valid bases for the
IJ’s adverse credibility determination. The terms of this section of the Act
are a welcome corrective, which, coupled with Congress’s clear direction
to IJs that there is to be no presumption of credibility, will mean that in
the future only the most extraordinary circumstances will justify overturn-
ing an adverse credibility determination. Such high deference is what the
law requires today, though in this case, and in the thousands of other peti-
tions filed before the effective date of the Act, our precedent frustrates its
expression.
13454                  JIBRIL v. GONZALES
adverse credibility determination in this case. We therefore
remand this appeal to the BIA to exercise discretion regarding
whether to grant asylum. Ge, 367 F.3d at 1127 (9th Cir.
2004).

                              IV

   [14] Because the IJ held that Jibril was ineligible for asy-
lum, she assumed that neither could he meet the higher stan-
dard necessary to prove that he is entitled to withholding of
removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.
2001). Rather than apply the withholding standard to the evi-
dence ourselves, we remand the issue of withholding so that
the agency may apply the law to the facts in the first instance,
see Jahed v. INS, 356 F.3d 991, 1001 (9th Cir. 2004), accept-
ing Jibril’s testimony as credible and paying particular atten-
tion to the supporting evidence in the Country Reports
concerning the status of the Yibir in Somalia and retaliation
against those suspected of collaborating with the Barre
regime.

  Petition GRANTED and REMANDED.